Citation Nr: 0940953	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  04-38 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION


The Veteran had active service from March 1973 to May 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2007, the Board reopened and 
remanded the issue of service connection for asthma.  In 
August 2008, the Board remanded the issue to the RO for 
further development.  Since then, the development has been 
completed and the claim is now before the Board for 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  Asthma clearly and unmistakably pre-existed service and 
was not aggravated thereby.

3.  The competent medical evidence of record shows that the 
Veteran's asthma is not causally or etiologically related to 
service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), effective May 
30, 2008).  Thus, any error related to this element is 
harmless.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In this case, letters dated in January 2003 and April 2007 
were sent by VA to the Veteran.  Although the April 2007 
letter was not sent prior to initial adjudication of the 
Veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, the claim was 
readjudicated, and a supplemental statement of the case 
(SSOC) was promulgated in July 2009.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) recently 
held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

In the letters noted above, the Veteran was provided adequate 
notice as to the evidence needed to substantiate his claim.  
He was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf; it also in essence told him to provide relevant 
information which would include that in his possession.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the Veteran's service, VA and private treatment 
records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the Veteran 
was afforded a VA examination December 2007 and VA obtained 
an addenda to that examination report in December 2008 and in 
April 2009 in connection with his claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As discussed in greater detail below, the 
Board finds the VA medical reports to be adequate as they 
provided a complete discussion of the findings with 
supporting rationale in light of the relevant VA regulations.

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. §§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disorder, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disorder and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to 
have entered service in sound condition as to their health.  
This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  38 C.F.R. § 3.304(b). 

Previously, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b); see also Cotant v. Principi, 17 
Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 
(2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  In order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination. The 
word "aggravate" is defined as "to make worse." Webster's II 
New College Dictionary (1999).  After determining whether 
there is clear and unmistakable evidence that the disorder in 
question pre-existed service, the Board will consider whether 
the claimed disability was "made worse" by his military 
service.

In this case, the Veteran contends that his asthma was 
aggravated during service.  

A review of the service records shows that asthma was not 
noted on the Veteran's March 1973 entrance examination.  
However, treatment records indicate multiple occasions of 
treatment for asthma attacks between March 1973 and May 1973, 
during service.  The records indicate that the Veteran had 
experienced asthma prior to service, since infancy.  They 
also note that up to one year prior to 1973, the Veteran had 
been treated for his asthma with shots and oral medications 
by his family physician.  A June-July 1969 private 
hospitalization report was also obtained at that time 
indicating that the Veteran had been hospitalized for asthma, 
etiology unknown, severe.  A May 1973 discharge report noted 
that the Veteran was discharged from service due to his 
disqualifying asthma which had existed prior to service.

Since the Veteran's asthma was not noted on service entrance, 
the Veteran's soundness on service entrance is presumed.  See 
Bagby, supra.  However, in order to rebut the presumption of 
soundness on entrance, there must be clear and unmistakable 
evidence that the Veteran's asthma pre-existed service and 
was not aggravated by service.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

Regarding pre-existence, the Board finds that the Veteran's 
asthma clearly and unmistakably pre-existed service.  
Specifically, private examination records show a diagnosis of 
and treatment for asthma from 1957 until 1973, prior to 
service induction.  Therefore, the evidence of record 
establishes that the Veteran's asthma pre-existed service.

Regarding aggravation, the Board finds that the evidence of 
record shows clearly and unmistakably that the Veteran's 
asthma was not aggravated by service.  

In this regard, post-service private and VA treatment records 
show continuous treatment for asthma from 1983 to 2009.  The 
records also show a history of treatment for chronic 
obstructive pulmonary disorder (COPD) and a history of 
exposure to first and second-hand smoke.  

A July 2004 letter by Dr. J.H.S., stated that the examiner 
opined that the severe exercise program in service was a 
contributing factor in the worsening of the Veteran's asthma.  

In the Board's prior March 2007 decision, the Board reopened 
the claim of service connection for asthma, but remanded the 
claim for further development.  The Board requested that the 
Veteran be afforded a VA examination for the examiner to 
determine the nature and etiology of any current asthma 
disability and to opine as to whether the Veteran's asthma 
underwent an increase in disability during service. 

In December 2007, the Veteran was afforded a VA examination.  
The examiner indicated that the claims file had been reviewed 
and basically opined that although there are many extenuating 
circumstances within the military history that would have 
caused asthma to worsen, such was within the normal 
progression of persistent asthma.  The examiner concluded 
that, given the Veteran's history, physical examination and 
pulmonary function test, the Veteran had a history of 
moderate COPD with an asthmatic component.  The examiner 
noted further, however, with a long history of asthma since 
childhood, it could also be consistent with persistent asthma 
with chronic changes.  The examiner stated that he believed 
that this is a progression of childhood asthma into 
adulthood.  He opined that he did not feel that the Veteran's 
asthma was aggravated by his few months in service, but was 
within the normal progression of persistent asthma.  See also 
December 2007 addendum.

In a December 2008 addendum, the VA examiner stated that it 
was highly unlikely that two months of service did anything 
to the Veteran's airways disease, and stated that it was 
impossible to assess the worsening of the Veteran's chronic 
airways obstruction because he had only a single point in 
time for the pulmonary function test which was in December 
2007.  However, he reiterated that given the Veteran's 
smoking history and longstanding clinical history of asthma 
and COPD, it was highly unlikely that a two-month service 
would have exacerbated his underlying airway disease.  He 
concluded that this was the normal progression of persistent 
asthma/COPD, and there was no indication that there was a 
worsening of this underlying pulmonary pathophysiology based 
on a very short term of service.

In an April 2009 addendum opinion, based on a review of the 
Veteran's complete medical history, the examiner offered an 
opinion similar to his prior December 2007 opinion.  The 
examiner also, specifically addressed the July 2004 opinion 
of Dr. S., referenced above.  The VA examiner stated that 
there was absolutely no physiologic evidence to suggest that 
an exercise program exacerbates asthma.  He stated further 
that indeed, there is current evidence that exercise programs 
can improve symptoms of chronic lung disease.  Therefore, he 
could not agree with the opinion of Dr. S.  The VA examiner 
did not believe that a severe exercise program in service can 
be a contributing factor in the worsening of asthma.  The 
examiner opined that the Veteran's asthma was not exacerbated 
by service.  He stated, in essence, that the Veteran's 
history of COPD, exposure to first and second hand smoke, and 
chronic airway disease were consistent with worsening of the 
underlying illness, but did not believe that the Veteran's 
few months in service, especially if one were attributing it 
to exercise, could have anything to do with worsening of the 
Veteran's airway disease.  

With regard to the conflicting medical opinions of records, 
the Board determines the VA examiner's 2009 opinion to be the 
most probative of record.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the credibility and weight to be attached 
to such opinions are within the province of the Board as 
adjudicators); see also Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases).  

The VA examiner was the only examiner to review the complete 
medical records in the case, including service and private 
treatment records.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion included the physician's 
access to the claims file and the thoroughness and detail of 
the opinion); see also Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994) (greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence).  The Court has also held that claims file review, 
as it pertains to obtaining an overview of a claimant's 
medical history, is not a requirement for private medical 
opinions.  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review 
of the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most 
of the probative value of a medical opinion comes from.  "It 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008)

In this case, the opinion of Dr. S. which contains no 
rationale and only a conclusion is, as noted above, not 
entitled to any weight in this case.  The VA opinions in this 
case are factually accurate, fully articulated, and include 
sound reasoning for the conclusion.  Thus, the Board accords 
probative value to such opinions.  Specifically, he opined 
that the Veteran's asthma was not likely aggravated by only a 
few months of active duty service, rather his symptoms were 
consistent with his history of COPD, chronic airway disease, 
and history of smoking.  By contrast, the private examiner 
provided no supporting rationale for his 2004 medical 
opinion.  The Board acknowledges that the private examiner 
treated the Veteran for many years, from 1957 to 2007.  
However, the private examiner provided no basis for his 
medical opinion.  As the Board finds the VA examiner's 
negative opinion to be the most probative of record, the 
evidence clearly and unmistakably shows that the Veteran's 
asthma was not aggravated by service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

With respect to the Veteran's own contentions that his asthma 
was aggravated during service, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a lay person without 
the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  However, in this case, the 2009 
VA examiner's medical opinion established that the Veteran's 
pre-existing asthma was not aggravated by service, thus 
service connection is not warranted.

Accordingly, because there is clear and unmistakable evidence 
that the Veteran's asthma pre-existed service and was not 
aggravated thereby pursuant to 38 U.S.C.A. §§ 1111 and 1132, 
the presumption of soundness is rebutted.  The Board 
concludes further, that the pre-existing asthma did not 
undergo an increase in service so as to constitute 
aggravation pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service'" citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Thus, the claim for service connection is denied.

In conclusion, although the Veteran has a current diagnosis 
of asthma and there is evidence of treatment for asthma in 
service, credible evidence does not establish that the 
disability was incurred or aggravated by service.  Therefore, 
the Board concludes the preponderance of the evidence is 
against finding that the Veteran's asthma is related to 
active service.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.



ORDER

Service connection for asthma is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


